DOWDELL, C. J.
In examining the jurors touching their qualifications, the court, among other things, *20asked each of them if he was upon the grand jury which found the indictment, which question was uniformly answered in the negative. After the jurors had been qualified, and a jury of 12 selected and impaneled in accordance with the statute, and after the jury thus selected had been sworn and the indictment read to them, one of the jurors so impaneled stated to the court that, after seeing the defendants and his memory being refreshed, he was on the grand jury that found the indictment; Avhereupon the defendant challenged said juror for cause. The court overruled the said challenge and declared him a competent juror, and also overruled defendant’s objection to going to trial with the jury so impaneled, to which the defendants excepted.
That a juror served on the grand jury finding the indictment is good ground for challenge for cause when seasonably made.—Birdson's Case, 47 Ala. 68; Finch’s Case, 81 Ala. 41, 1 South. 565.
Such challenge for cause may be made at any time before the jury is SAVorn, but after, a juror has been impaneled and sworn to try the issue he cannot be challenged or excused except by consent, or for a cause originating since he was sworn. The administration of the oath is the commencement of the trial — the submission of the issue to the jury.—Speigner v. State, 62 Ala. 383; Roberts v. State, 68 Ala. 515; Mooring v. State, 129 Ala. 66, 29 South. 664; Smith v. State, 55 Ala. 1; Henry v. State, 77 Ala. 75. “Until the cause is opened or put to the jury, which may be considered usually as done when the jury is sworn, it is within the discretion of the court to permit án inadvertent acceptance of a juror to he withdrawn.”—Daniels v. State, 88 Ala. 220, 7 South. 337; Murray v. State, 48 Ala. 675; Henry v. State, 77 Ala. 75. The challenge in this case came too *21late, and tlie court below commited no error in disregarding it.
The defendants, Frank Harris and Will Jones, were jointly indicted and jointly tried for the murder of one John Bailey. Over the objection of the defendants, the court permitted the state to prove by the witness Armstead a declaration in the nature of a threat made by defendant Harris to the deceased shortly before the. shooting; the defendant Jones not being present. The contention is that this was error because no evidence had been introduced tending to show a conspiracy existing between the two defendants at the time the declaration was made, and that therefore it was not admissible as against Will Jones. The objection was interposed in behalf of both defendants, and no request Avas made of the court to limit the evidence to the case as against Harris. The evidence was clearly admissible as against defendant Harris, and the defendant Jones could not interpose a general objection which Avould keep out of the case entirely evidence clearly admissible as against his codefendant. The court Avill not therefore be put in error for overruling the objection of the defendants. While, at the time this evidence Avas admitted, the testimony tending to shoAV a conspiracy between the defendants Avas very shadoAvy, evidence was subsequently introduced from Avhich the jury might infer that such conspiracy existed, though perhaps not at the time the declaration was made.
The declaration testified to was to the effect that he (the defendant Harris) Avould not fight the deceased with his fists, but would go home and come back to settle with him. The evidence further tended to shoAV that he went home and came back in about 30 minutes Avith a pistol, being accompanied by defendant Jones, who had a knife, and that Jones engaged the deceased *22in a conversation, using opprobrious words, while the defendant Harris shot him with the pistol. The declaration of .Harris was not only in the nature of a threat, but tended to prove that the purpose of his leaving was to get the pistol and return and use it in “settling” with the deceased.
As was said in the case of Campbell v. State, 133 Ala. 87, 31 South. 804, 91 Am. St. Rep. 17: “Whenever evidence of an act is in itself competent and admissible as a material fact in the case, and is so admitted, the declarations accompanying and characterizing such act become and form a part of the res gestae of the act, and as such are competent and admissible in evidence as being explanatory of the act.” See, also, Maddox v. State, 159 Ala. 53, 48 South. 689.
No doubt if the court had been requested to instruct the jury to consider this evidence as to Harris’ declaration only as against him, the request would have been granted, but no such request was made, and the court below cannot be put in error for refusing to exclude the testimony, which was manifestly admissible as to Harris.
The testimony of the witness Bryant that a few minutes after the shooting Jones was asked to help to put the wounded man upon a bed and remove him to his house, and he replied that he would not help, “That a man who will tell a lie ought to be shot,” in the light of circumstances tending to connect him with the commission of the offense was admissible as an inculpatory statement; the witness having been qualified as to intimidations or inducements. Any uncertainty as to the exact time the statement was made was cured by the facts brought out on cross-examination.
The recitals in the minute entry sufficiently show the presence of the defendants when the verdict of the *23jury was returned.—Cawley v. State, 133 Ala. 137, 32 South. 227.
Charge 4, refused to defendant, was in the following language: “The court charges the jury, that, before .you can convict Will Jones, you must believe beyond- a reasonable doubt that he and Frank Harris went down there with the intention of killing John Bailey.” This charge, in effect, instructs the jury that they could not convict Will Jones although he might have been present ■at the time and aided or abetted in the killing. The charge is palpably bad.
Charge 10 requires the state to prove a conspiracy between Will Jones and Frank Harris to take the life of John Bailey before Jones could be convicted of any degree of murder. This charge might have misled the jury into believing that the state must prove an express prearrangement between the defendants to take Bailey’s life in order to sustain the conviction of Jones, whereas such community of purpose need not be proved expressly by positive testimony; it rarely is so proved. It would have been sufficient if such community of purpose were formed on the spur of the moment, just before the act was committed.
Furthermore, if Jones was present, encouraging, abetting, or assisting the active participant in the commission of the offense, as the evidence tended to show, he would be a guilty participant in the eye of the law, although there was no prearrangement between the parties.—Morris’ Case, 146 Ala. 88, 41 South. 274; Way v. State, 155 Ala. 52, 46 South. 273; Jones v. State, 174 Ala. 53, 57 South. 31; Clark’s Crim. Law, 86-87; Ferguson’s Case, 149 Ala. 24, 43 South. 16.
For the same reasons charge 13, which required the state to prove that the defendants “agreed and conspired” to take the life of the deceased, was misleading, *24and was properly refused; as was also charge 14, Avhich predicated an acquittal of Jones upon a reasonable doubt as to whether a conspiracy had been formed. The remaining refused charges are patently had and need not he considered at length. We find no error in the record.
Affirmed.
All the Justices concur.